Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
This application 17/461,384, filed August 30. 2021, is a CONTINUATION application from U.S. Patent Application 16/617,367 filed November 26, 2019, that has issued as U.S. Patent No. 11,108,889, on August 31, 2021; that is a continuation of PCT application serial no. PCT/US2018/047616 filed August 22, 2018, entitled “AUTOMATICALLY RESOLVING, WITH REDUCED USER INPUTS, A SET OF ACTIVITY INSTANCES FOR A GROUP OF USERS”.
In light of the new patent application, and Four Information Disclosure Statements with their included references, and a thorough search and examination of the current claims, the claims 1-20 are allowed.
The allowed claims are 1-20.

The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the Invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
A method implemented by one or more processors, the method comprising:
 	determining that user input of a user references a plurality of activity types,
wherein the determining is based on processing of content of the  user input, and
 		wherein the plurality of activity types includes a first activity type
 	and a second activity type;
 	selecting one or more activity instances for the first activity type and the
second activity type based on preference metrics for the user;
 	generating a plurality of ordered sets of the activity instances, wherein each of the ordered sets of the activity instances includes a corresponding one of the
activity instances for each of the first activity type and the second activity type;
 	for each ordered set of the activity instances, of the ordered sets of the
activity instances:
 		determining a feasibility score based on features associated with each of the activity instances;
 	selecting a subset of the ordered sets based on the feasibility scores, the
subset including at least a given ordered set of the activity instances;
 	causing, in response to the selecting, a representation of at least the given
ordered set to be rendered at the client device; and
 	in response to receiving a selection of a given ordered set of the subset:
 		causing the client device to interact with at least one remote
computer system in confirming at least the corresponding first activity
instance and the corresponding second activity instance of the given ordered
set, wherein the respective client device interacts with the remote computer
system to confirm the first activity instance and the second activity instance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        9-7-2022